FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 24, 2016
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 15-5071
                                                    (D.C. Nos. 4:15-CR-00059-GKF-1)
JHONY MORALES-CRUZ,                                            (N.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

       Mr. Jhony Morales-Cruz pleaded guilty to one count of illegal

reentry after a prior removal. See 8 U.S.C. § 1326(a). Accepting the plea,

the district court sentenced Mr. Morales-Cruz to six months’ imprisonment

and a one-year term of supervised release. Mr. Morales-Cruz appealed in

July 2015 and completed the prison term roughly two months later. He was

then removed to Mexico.


       *
        The parties have not requested oral argument, and the Court concludes that oral
argument would not materially aid our consideration of the appeal. See Fed. R. App. P.
34(a)(2)(C); 10th Cir. R. 34.1(G). Thus, we have decided the appeal based on the briefs.

       Our order and judgment does not constitute binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. Fed. R. App. P. 32.1(a);
10th Cir. R. 32.1(A).
      Counsel for Mr. Morales-Cruz moves to withdraw under Anders v.

California, 386 U.S. 738 (1968). Applying Anders, we conclude that any

appellate challenges would be frivolous. Thus, we grant the motion to

withdraw and dismiss the appeal.

I.    Anders v. California

      Under Anders v. California, attorneys can seek leave to withdraw

from an appeal when they conscientiously examine a case and determine

that an appeal would be frivolous. Anders v. California, 386 U.S. 738, 744

(1967). To obtain leave to withdraw, an attorney must

      submit a brief to the client and the appellate court indicating
      any potential appealable issues based on the record. The client
      may then choose to submit arguments to the court. The [c]ourt
      must then conduct a full examination of the record to determine
      whether defendant’s claims are wholly frivolous. If the court
      concludes after such an examination that the appeal is
      frivolous, it may grant counsel’s motion to withdraw and may
      dismiss the appeal.

United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).

      Defense counsel filed a brief, moving to withdraw. In deciding

whether to grant this motion, we consider defense counsel’s brief and the

record on appeal.

II.   Possible Challenges to the Sentence

      Any possible challenge to the prison term would be moot because Mr.

Morales-Cruz has completed this part of the sentence. If he appealed the

six-months’ sentence, that part of the appeal would become moot. See


                                    -2-
United States v. Quezada-Enriquez, 567 F.3d 1228, 1232 n.2 (10th Cir.

2009) (“[T]he sentence itself ends upon release and any subsequent

challenge to its length is generally futile.”).

       Though Mr. Morales-Cruz remains under supervised release, his

removal “eliminate[s] all practical consequences” of the supervised-release

conditions. United States v. Vera-Flores, 496 F.3d 1177, 1181-82 (10th

Cir. 2007). As a result, a challenge to the supervised release term would be

moot. Id.

III.   Possible Challenges to the Conviction

       We also conclude that no valid grounds exist for a challenge to the

conviction. Mr. Morales-Cruz pleaded guilty and the district court accepted

his plea after an extensive colloquy. The district court sufficiently advised

and questioned Mr. Morales-Cruz to ensure that the guilty plea was

voluntarily, knowingly, and intelligently entered. Thus, we have no

reasonable basis to question the validity of the guilty plea.

IV.    Conclusion

       We grant counsel’s motion to withdraw and dismiss the appeal.



                                        Entered for the Court


                                        Robert E. Bacharach
                                        Circuit Judge



                                       -3-